31 So.3d 348 (2010)
In re Randal Bryan TANNEHILL.
No. 2010-OB-0444.
Supreme Court of Louisiana.
March 31, 2010.

ORDER
The Office of Disciplinary Counsel ("ODC") is currently investigating eight complaints filed against respondent alleging serious attorney misconduct, including neglect of his clients' legal matters and failure to refund unearned legal fees. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Randal Bryan Tannehill, Louisiana Bar Roll number 22626, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Randal Bryan Tannehill for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Randal Bryan Tannehill shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana